UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-3627 Greenspring Fund, Incorporated (Exact name of registrant as specified in charter) 2330 West Joppa Road, Suite 110 Lutherville, MD 21093-4641 (Address of principal executive offices) (Zip code) Mr. Charles vK. Carlson, President 2330 West Joppa Road, Suite 110 Lutherville, MD 21093-4641 (Name and address of agent for service) (410) 823-5353 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2010 Date of reporting period:December 31, 2010 Item 1. Reports to Stockholders. GREENSPRING FUND ANNUAL REPORT DECEMBER 31, 2010 This report is intended for shareholders of the Greenspring Fund, Incorporated and may not be used as sales literature unless preceded or accompanied by a current prospectus. Greenspring Fund, Incorporated February 2011 Dear Fellow Shareholders: The year 2010 ended on a high note for the financial markets but experienced its fair share of volatility along the way.After achieving solid gains through April, the specter of a U.S. “double-dip” recession and continued European bond woes came to the front of investors’ minds and a broad sell-off in the equity markets ensued.The market erosion lasted through summer, but Federal Reserve Chairman Ben Bernanke’s announcement during a speech in late August that the Federal Reserve was leaning toward an additional round of quantitative easing (“QE2”) helped spark a sharp rally that continued through the end of year. Despite this second year of recovery in the financial markets, however, the major stock market averages remain significantly below their record high levels. The Greenspring Fund also generated solid returns during 2010. Propelled by widespread gains throughout the portfolio, the Greenspring Fund gained 10.63%, including the reinvestment of the July and December dividends.We achieved this positive return while subjecting shareholders to sharply less volatility than was incurred by the overall market. We also notched a progression of record highs throughout the year, and ended 2010 especially strong. The accompanying charts show the Greenspring Fund’s performance over several longer time horizons, in addition to the performance of several major market indexes. INFLUENCES on PERFORMANCE As was the case during 2009, positive returns were generated by each of the asset classes in which the Fund was invested during 2010.Common stocks, convertible bonds, corporate bonds, and short-term investments (cash equivalents) all contributed to the Fund’s overall positive performance.The gains in the common stock portfolio were widespread, with 42 of the Fund’s 48 common stock investments gaining in value, while 85 of the 90 bonds held in the Fund during 2010 provided positive total returns.The Fund’s common stocks significantly outperformed both the convertible and corporate bonds. Greenspring Fund Performance for the Periods Ended December 31, 2010 Quarter 4.90% 1 Year 10.63% 3 Years* 4.20% 5 Years* 5.99% 10 Years* 7.75% 15 Years* 8.06% 20 Years* 9.57% Since inception on 7/1/83* 10.18% Expense Ratio** 1.08% *annualized. **as stated in Prospectus dated 5-1-10. See note on last page of letter. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-366-3863 or visiting the Fund’s web site. The Fund imposes a 2.00% redemption fee for shares held 60 days or less. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. The accompanying chart shows the ten securities that most significantly influenced the Greenspring Fund’s performance during 2010 (as measured by total dollars gained or lost).Brief discussions of the five securities that had the largest impacts on the Fund’s overall performance during the year follow. 1 Greenspring Fund, Incorporated Performance Comparison (Total Return*) for Periods Ended December 31, 2010 3 Years 5 Years 10 Years 1 Year Annualized/Cumulative Annualized/Cumulative Annualized/Cumulative Greenspring Fund 10.63% 4.20% 13.12% 5.99% 33.78% 7.75% 110.91% Dow Jones 14.06% -1.61% -4.75% 4.31% 23.47% 3.15% 36.37% S&P 500 15.06% -2.86% -8.32% 2.29% 11.99% 1.41% 15.07% NASDAQ 16.91% 0.01% 0.02% 3.76% 20.29% 0.71% 7.38% Russell 3000 16.93% -2.01% -5.92% 2.74% 14.46% 2.16% 23.80% Lipper Flexible Portfolio 12.91% 0.68% 2.06% 4.75% 26.11% 3.64% 42.99% * All data is Total Return except for NASDAQ. The Dow Jones Industrial Average, Standard and Poor’s 500 Index, NASDAQ, Russell 3000 Index and Lipper Flexible Portfolio are unmanaged indexes commonly used to measure performance of U.S. stocks. You cannot invest directly in an index. Past performance does not guarantee future results. j2 Global Communications common stock j2 Global Communications provides outsourced, value-added messaging and communications services primarily to small and mid-sized businesses around the world.j2 enjoys a dominant market position in eFax, a technology that allows users to send and receive faxes using traditional email, thereby increasing employee mobility and decreasing the need for hardware.Its stock price rose throughout 2010 as management continued to execute their plan of low-cost customer acquisition, resulting in accelerating organic revenue growth. j2 also continued to consolidate the fragmented eFax market by acquiring several smaller players including the number two eFax competitor, Protus, in what appears to be a highly accretive acquisition.In addition, investors became more confident in management’s ability to deploy their significant excess cash into new growth opportunities as management fine-tuned their go-to-market strategy for their recently introduced outsourced telecommunications service and acquired additional technology in the email hosting and cloud-based backup arenas.We continue to hold our position in j2 and anticipate continued strong execution and accretive cash deployment. Rosetta Resources common stock Rosetta Resources explores for and develops oil and natural gas properties in North America with significant acreage positions in South Texas and Northwest Montana.The stock’s significant rise in value during 2010 can be directly attributed to its far better-than-expected success in developing new wells in the Eagle Ford shale located in South Texas. These new Eagle Ford wells are producing at a higher rate than originally expected and the production is heavily weighted towards oil and natural gas liquids that Securities that had the Most Significant Impact on Greenspring Fund Performance During 2010 All Common Stocks j2 Global Communications, Inc. Rosetta Resources, Inc. Harmonic, Inc. Assurant, Inc. Michael Baker Corp. Prestige Brands Holdings, Inc. Carpenter Technology Corp. Global Indemnity PLC Ralcorp Holdings, Inc. PartnerRe Ltd. 2 Greenspring Fund, Incorporated are more valuable than natural gas.Additionally, management has secured adequate pipeline capacity to facilitate increasing production for years to come.In Northwest Montana, Rosetta continues to take a disciplined approach to developing the Alberta Bakken oil play; however, early results show the presence of significant oil reserves.Investors applauded this transition from a low growth natural gas company to a higher growth liquids-rich emerging resource company, and we continue to hold the stock as this transition continues to develop. Harmonic Inc. common stock Harmonic designs and manufactures products that enable telecommunications companies to efficiently upgrade their networks and service offerings.Strong financial results and accretive deployment of cash reserves during 2010 propelled the stock higher as the Company’s customers around the world used Harmonic products to add high definition television channels, develop more robust video-on-demand capability, and bolster mobile video applications.In early May, Harmonic announced the proposed acquisition of Omneon, a privately owned company whose products help companies produce, manage, and distribute video content.The merger closed in September and the combined entity now uniquely offers market-dominant products to participants in the Greenspring Fund Ten Largest 2010 Purchases Common Stocks: FTI Consulting, Inc. PPL Corporation Cogent, Inc. Harmonic, Inc. Ralcorp Holdings, Inc. Bonds: HEALTHSOUTH Corp. 10.750% 06/15/16 Mirant North America 7.375% 12/31/13 Hanesbrands, Inc. Floating Rate 12/15/14 US Oncology, Inc. 10.750% 08/15/14 Polypore Intl., Inc. 8.750% 05/15/12 supply chain from video content production to distribution.We continue to maintain our position in Harmonic and anticipate that management can continue to add value by fulfilling strong customer demand and integrating the Omneon acquisition. Assurant, Inc. common stock The Greenspring Fund first purchased shares in this insurance company during 2004 and increased its holdings during 2007, 2008 and 2009.Since 2007, Assurant has frequently been ranked as one of the Fund’s top ten largest holdings. Assurant operates primarily in specialized niche markets within the property casualty, health and life insurance industries. Insurance products include creditor-placed homeowner’s insurance, warranties and extended service contracts, individual and small-employer group health insurance, group dental, disability and life insurance, and pre-funded funeral insurance. Assurant is a rather distinctive insurance company in that it serves a number of markets that require an extensive investment in systems and procedures to effectively manage the insurance products. For example, in the creditor-placed homeowner’s insurance business, Assurant monitors approximately 30 million mortgage loans for some of the nation’s largest mortgage lenders in order to verify that the borrower maintains adequate property insurance. In Greenspring Fund Ten Largest 2010 Sales Common Stocks: Cogent, Inc. Verizon Communications Watsco, Inc. Brush Engineered Materials NGP Capital Resources Bonds: SunPower Corp. 0.750% 08/01/27 Convertible Polypore Intl., Inc. 8.750% 05/15/12 Prestige Brands, Inc. 9.250% 04/15/12 MetroPCS Wireless 9.250% 11/01/14 Maxtor Corporation 6.800% 04/30/10 Convertible 3 Greenspring Fund, Incorporated Greenspring Fund Portfolio Allocation as of December 31, 2009 situations where the mortgaged property no longer has adequate insurance, Assurant issues a creditor-placed policy, which protects and is paid for by the mortgage company, not the delinquent borrower. This back office monitoring system adds great value to the relationship between Assurant and mortgage lenders. Assurant, like many other insurance companies, began 2010 at a relatively low valuation, still recovering from the significant selloff that affected most financial stocks during the financial crisis. The stock was selling at a meaningful discount to book value and at a price to earnings ratio that was in the high single digits. While the financial crisis negatively impacted Assurant’s stock price, its business remained quite strong. As 2010 progressed, Assurant’s diversified base of business combined to produce earnings that exceeded Wall Street expectations and resulted in an improving outlook for the Company. Additionally, Assurant took advantage of its strong balance sheet and low stock price to repurchase approximately 12% of its common stock during 2010. Michael Baker Corporation common stock Michael Baker Corporation is another long-term holding in the Greenspring Fund, with the Fund’s position having been initiated in 2000, but added to (and at times Greenspring Fund Portfolio Allocation as of December 31, 2010 decreased) on many occasions since then.The Company provides a wide range of complex large-scale engineering and construction services to its clients around the world.Michael Baker’s business lines are diversified with expertise in aviation, defense, environmental, homeland security, utilities, transportation systems and water systems.Its stock price declined during 2010 as investors began to anticipate a slight decline in earnings.Much of Michael Baker’s revenues are dependent upon winning contracts from state and Federal governments.Delays in the passage of a new Federal Transportation bill, challenging state budget situations, and the winding down of profitable contracts in Iraq and with FEMA have all contributed to a tempering of investors’ expectations regarding Michael Baker’s near-term earnings prospects.Nevertheless, we are confident that Michael Baker has very attractive longer-term prospects as the Company is well diversified, highly regarded in the industry and well managed.A balance sheet that reflects no outstanding debt and more than $8 per share in cash indicates the strong cash flow generation of the Company.The recent acquisition of LPA Group, a highly respected provider of engineering services for the aviation industry, further diversifies the Company’s product offerings and we anticipate additional value-creating acquisitions in the near future. 4 Greenspring Fund, Incorporated PORTFOLIO ACTIVITY Much of the activity during 2010 took place in the fixed income portion of the portfolio as many of the Fund’s bonds matured, were redeemed early, were tendered for by the issuing companies, or sold back to the issuers in accordance with “put” features.Because the capital markets were very accommodating during the year, many corporations sought to refinance their existing debt in order to reduce their interest expense and/or extend the maturities of the debt issues that were nearing their maturity dates. These refinancing activities had an especially busy effect on Greenspring Fund’s fixed income portfolio because of its relatively short duration of less than two years.As our existing bonds – both convertible and non-convertible – matured or were redeemed, we redeployed the proceeds into new investments that provided yields that were attractive in the current interest rate environment, while keeping the duration of our portfolio relatively short term. Less activity occurred in our common stock portfolio, as we were comfortable maintaining the position size of many of our existing investments.However, we did initiate positions in American Physicians Capital, Chicopee Bancorp, Cogent, Inc., Harmonic, Inc., Heritage Financial Group, NTELOS Holdings, OmniAmerican Bancorp, Red Robin Gourmet Burgers and Shore Bancshares.We also added significantly to the current positions in Carpenter Technology Corp., FTI Consulting, j2 Global Communications, Michael Baker Corporation, PPL Corporation, PartnerRe Ltd., and Ralcorp Holdings. The new common stock investments in American Physicians Capital, Cogent, Inc. and Red Robin Gourmet Burgers were ultimately liquidated later in the year, all at appreciable gains, as they reached our target prices due in part to announced or rumored takeover proposals.In addition to these sales, we also sold our entire positions in the common stocks of Brush Engineered Materials, Frontier Communications, SunTrust Banks, Verizon Communications and Watsco, Inc. % of Net Greenspring Fund Assets Top 10 Holdings as of 12/31/10 HEALTHSOUTH Corp. 10.75% 06/15/16 4.6% FTI Consulting, Inc. 3.2% Mirant North America 7.375% 12/31/13 3.1% Hanesbrands, Inc. Floating Rate12/15/14 3.0% Ralcorp Holdings, Inc. 2.8% j2 Global Communications, Inc. 2.8% PartnerRe Ltd. 2.7% US Oncology, Inc. 10.75% 08/15/14 2.5% PPL Corp. 2.4% Michael Baker Corp. 2.4% OUTLOOK As we enter 2011, the Greenspring Fund team is prepared to meet the challenges that will surely occur in these times of continued uncertainty. The Greenspring Fund’s investment philosophy of utilizing a total return approach in which we purchase value-oriented equities and high yielding convertible bonds as well as other fixed income investments has served our shareholders well over the past 27 years.By structuring the Fund’s portfolio in this manner, we seek to achieve attractive total returns with tempered volatility. With regard to specific investments, we will continue to target equity securities of companies with solid balance sheets, shareholder-friendly management teams, and strong cash flow-generating capability. With our fixed income investments, the focus will remain on corporate and convertible bonds with fairly short durations that we expect to generate yields significantly superior to U.S. Treasury securities of similar maturity. Preserving capital by limiting volatility and managing risk remains our paramount priority and we will continue to exercise careful discernment in managing the Fund’s portfolio. 5 Greenspring Fund, Incorporated We are pleased that the Fund has once again been able to generate steady, consistent, risk-adjusted gains for our fellow shareholders. The stewardship and wise management of the Fund’s assets remain of the utmost importance to us. We thank you for placing your trust and confidence in us and wish each of our shareholders a happy and prosperous 2011. Respectfully, Charles vK. Carlson Michael J. Fusting Portfolio Manager and Co-Chief Investment Officer Co-Chief Investment Officer **Total Annual Fund Operating Expenses for the Fund will not correlate to the Ratio of Expenses to Average Net Assets shown in the Fund’s most recent Annual Report and in the Financial Highlights section of this Prospectus, which reflects the operating expenses of the Fund and does not include acquired fund fees and expenses. Mutual fund investing involves risk. Principal loss is possible. Small-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Investments by the Fund in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Opinions expressed are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Current and future portfolio holdings are subject to risk. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity. Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. Book value: net asset value of a company, calculated by subtracting total liabilities from total assets. Price to earnings ratio is a common tool for comparing the prices of different common stocks and is calculated by dividing the current market price of a stock by the earnings per share. Distributed by Quasar Distributors, LLC 6 Greenspring Fund, Incorporated Growth of a $10,000 Investment in the Greenspring Fund Over the Last Ten Years Average Annual Total Returns For Periods Ended December 31, 2010 1 Year 3 Years 5 Years 10 Years Greenspring Fund 10.63% 4.20% 5.99% 7.75% Russell 3000 Index 16.93% -2.01% 2.74% 2.16% Lipper Flexible Portfolio Fund Index 12.91% 0.68% 4.75% 3.64% The graph and table do not reflect the deduction of taxes that a shareholder would pay on Greenspring Fund (the "Fund") distributions or the redemption of Fund shares. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end is available at www.greenspringfund.com or by calling 1-800-366-3863 toll free.The Fund imposes a 2.00% redemption fee for shares held 60 days or less.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. 7 Greenspring Fund, Incorporated EXPENSE EXAMPLE For the Six Months Ended December 31, 2010 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) redemption fees if you redeem within 60 days of purchase; and (2) ongoing costs, including management fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/1/2010 - 12/31/2010). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Expenses Paid Beginning Ending During the Period Account Value Account Value 7/1/2010 – 7/1/2010 12/31/2010 12/31/2010* Actual Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.94%, multiplied by the average account value over the period multiplied by 184/365 (to reflect the one-half year period). 8 Greenspring Fund, Incorporated SCHEDULE OF INVESTMENTS at December 31, 2010 Shares Value COMMON STOCKS: 39.0% Business Services: 2.8% j2 Global Communications, Inc.* $ Commercial Banks & Thrifts: 1.3% American National Bankshares, Inc. BCSB Bancorp, Inc.* Cardinal Financial Corp. Chicopee Bancorp, Inc.* Heritage Financial Group, Inc. Middleburg Financial Corp. OceanFirst Financial Corp. OmniAmerican Bancorp, Inc.* Shore Bancshares, Inc. Southern National Bancorp of Virginia* Communications Equipment: 2.3% Harmonic, Inc.* Construction & Engineering: 4.4% EMCOR Group, Inc.* MasTec, Inc.* Michael Baker Corp.* º Consumer Goods: 1.6% Prestige Brands Holdings, Inc.* Electrical Equipment: 0.1% Emerson Electric Co. Food –Packaged: 2.8% Ralcorp Holdings, Inc.* Insurance: 7.1% Assurant, Inc. Global Indemnity plc * # PartnerRe, Ltd.# W.R. Berkley Corp. Machinery: 0.1% Pentair, Inc. Management Consulting: 3.2% FTI Consulting, Inc.* Oil & Gas Exploration & Production: 3.5% ConocoPhillips Energen Corp. EOG Resources, Inc. Rosetta Resources, Inc.* Suncor Energy, Inc.# Real Estate: 0.1% First Potomac Realty Trust Urstadt Biddle Properties, Inc. – Class A Restaurants: 0.6% Red Robin Gourmet Burgers, Inc. * Semiconductors & Semiconductor Equipment: 0.7% Rudolph Technologies, Inc.* Tessera Technologies, Inc.* Specialty Metals: 1.7% Carpenter Technology Corp. Telecommunications: 1.0% NTELOS Holdings Corp. Truck Dealerships: 1.2% Rush Enterprises, Inc. – Class A* Rush Enterprises, Inc. – Class B* Utilities: 2.4% PPL Corp. Waste Management Services: 2.1% Republic Services, Inc. TOTAL COMMON STOCKS (cost $237,356,800) INVESTMENT COMPANIES: 0.1% NGP Capital Resources Co. (cost $1,243,376) The accompanying notes are an integral part of these financial statements. 9 Greenspring Fund, Incorporated SCHEDULE OF INVESTMENTS at December 31, 2010 (Con’t) Principal Value CONVERTIBLE BONDS: 16.2% Biotechnology: 2.1% $ Affymetrix, Inc., 3.500%, 1/15/38 $ Communication Equipment Manufacturing: 0.7% ADC Telecommunications, 0.831%, 6/15/13 Educational: 2.0% School Specialty, Inc., 3.750%, 11/30/26 Financial Services: 2.0% Dollar Financial Corp., 2.875%, 6/30/27 Euronet Worldwide, Inc., 3.500%, 10/15/25 Home Improvements: 2.1% Masco Corp., 0.000%, 7/20/31 Housewares: 0.0% Lifetime Brands, Inc., 4.750%, 7/15/11 Medical Equipment: 3.5% Hologic, Inc., 2.000%, 12/15/37 Integra Lifesciences Holdings, 2.375%, 6/1/12 – 144A Movie Theater: 0.1% Regal Entertainment Group, 6.250%, 3/15/11 – 144A Oil & Gas Exploration & Production: 0.7% GMX Resources, Inc., 5.000%, 2/1/13 GMX Resources, Inc., 4.500%, 5/1/15 Real Estate: 0.7% Alexandria Real Estate, Inc., 3.700%, 1/15/27 – 144A Semiconductors & Semiconductor Equipment: 2.3% Advance Micro Devices, Inc., 5.750%, 8/15/12 Sandisk Corp., 1.000%, 5/15/13 TOTAL CONVERTIBLE BONDS (cost $128,604,333) CORPORATE BONDS: 32.1% Asset Management: 0.2% Janus Capital Group, Inc., 6.500%, 6/15/12 Janus Capital Group, Inc., 6.369%, 4/15/14 Waddell & Reed Financial, Inc., 5.600%, 1/15/11 Automotive: 1.1% Sonic Automotive, Inc., 8.625%, 8/15/13 Business Equipment: 0.0% Xerox Corp., 6.875%, 8/15/11 Consumer Goods: 3.0% Hanesbrands, Inc., 3.831%, 12/15/14 Floor Covering: 0.4% Mohawk Industries, Inc., 6.500%, 1/15/11 Footwear: 1.3% Brown Shoe Company, Inc., 8.750%, 5/1/12 Healthcare: 7.3% HealthSouth Corp., 10.750%, 6/15/16 Omnicare, Inc., 6.125%, 6/1/13 US Oncology, Inc., 10.750%, 8/15/14 Hotels & Resorts: 0.1% Host Hotels & Resorts LP., 7.125%, 11/1/13 Insurance: 1.0% Assurant, Inc., 5.625%, 2/15/14 Machinery: 1.4% Gardner Denver, Inc., 8.000%, 5/1/13 Terex Corp., 7.375%, 1/15/14 Oil & Gas Exploration & Production: 2.7% Forest Oil Corp., 8.000%, 12/15/11 KCS Energy, Inc., 7.125%, 4/1/12 Plains Exploration & Production, Co., 7.750%, 6/15/15 Plains Exploration & Production, Co., 10.000%, 3/1/16 Rosetta Resources, Inc., 9.500%, 4/15/18 The accompanying notes are an integral part of these financial statements. 10 Greenspring Fund, Incorporated SCHEDULE OF INVESTMENTS at December 31, 2010 (Con’t) Principal Value CORPORATE BONDS: 32.1% (Con’t) Oil & Gas Pipelines: 0.3% $ El Paso Corp., 7.000%, 5/15/11 $ Sonat, Inc., 7.625%, 7/15/11 Retail – Electronics: 2.0% GameStop Corp., 8.000%, 10/1/12 RadioShack Corp., 7.375%, 5/15/11 Telecommunications: 0.7% Sprint Capital Corp., 7.625%, 1/30/11 Transportation Equipment Manufacturing: 1.2% Westinghouse Air Brake Technologies Corp., 6.875%, 7/31/13 Utilities: 5.5% Aquila, Inc., 7.950%, 2/1/11 Aquila, Inc., 11.875%, 7/1/12 Mirant North America, LLC, 7.375%, 12/31/13 National Fuel Gas Co., 6.700%, 11/21/11 Reliant Energy Reserve Corp., 7.750%, 2/15/11 Warehousing & Storage: 1.4% Iron Mountain, Inc., 7.750%, 1/15/15 Waste Management Services: 0.1% Allied Waste North America, Inc., 5.750%, 2/15/11 Allied Waste North America, Inc., 6.375%, 4/15/11 Wood Product Manufacturing: 2.4% Leucadia National Corp., 7.000%, 8/15/13 Leucadia National Corp., 7.750%, 8/15/13 TOTAL CORPORATE BONDS (cost $263,251,046) Shares Value SHORT-TERM INVESTMENTS: 11.7% Money Market Instruments^ AIM Liquid Assets, 0.190% AIM STIC Prime Portfolio, 0.160% Fidelity Money Market Portfolio, 0.210% TOTAL SHORT-TERM INVESTMENTS (cost $97,551,642) TOTAL INVESTMENTS IN SECURITIES (cost $728,007,197): 99.1% Other Assets less Liabilities: 0.9% NET ASSETS:100.0% $ * Non-income producing security. º Investment in affiliated security (note 5). # U.S. security of foreign issuer. 144A Securities purchased pursuant to Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other “qualified institutional buyers.” These securities have been determined to be liquid by the Fund’s adviser under the supervision of the Board of Directors. As of December 31, 2010, the value of these investments was $15,438,059, or 1.9% of total net assets. ^ Rate shown is the 7-day effective yield at December 31, 2010. The accompanying notes are an integral part of these financial statements. 11 Greenspring Fund, Incorporated STATEMENT OF ASSETS AND LIABILITIES at December 31, 2010 ASSETS Investments in securities, at value (cost $728,007,197) $ Receivables: Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Due to affiliate (Note 5) Securities purchased Fund shares redeemed Accrued expenses Total liabilities NET ASSETS $ Capital shares issued and outstanding (60,000,000 shares authorized, $0.01 par value) Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Capital stock at par value $ Paid-in capital Accumulated net investment loss ) Undistributed net realized gain on investments Net unrealized appreciation on investments NET ASSETS $ The accompanying notes are an integral part of these financial statements. 12 Greenspring Fund, Incorporated STATEMENT OF OPERATIONS For the Year Ended December 31, 2010 INVESTMENT INCOME Income Interest $ Dividends (net of foreign withholding taxes of $11,017) Total income Expenses Advisory fees (Note 5) Transfer agent fees (Note 6) Administration fees Fund accounting fees Administration fees - Corbyn (Note 5) Custody fees Reports to shareholders Legal fees Blue sky fees Miscellaneous fees Registration fees Audit fees Insurance fees Directors fees Total expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Change in net unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 13 Greenspring Fund, Incorporated STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended December 31, 2010 December 31, 2009 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a)+ Total increase in net assets NET ASSETS Beginning of year End of year (including accumulated net investment loss of ($3,915,693) and ($1,058,295), respectively) $ $ (a) A summary of capital share transactions is as follows: Year Ended Year Ended December 31, 2010 December 31, 2009 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed + ) Net increase $ $ + Net of redemption fees of $52,507 and $63,422, respectively. The accompanying notes are an integral part of these financial statements. 14 Greenspring Fund, Incorporated FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each year Year Ended December 31, Net asset value, beginning of year $ INCOME (LOSS) FROM INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain (loss) on investments ) Total from investment operations ) LESS DISTRIBUTIONS: From net investment income ) From net realized gain ) Total distributions ) Paid-in capital from redemption fees (Note 1) —
